MEMORANDUM **
1. The jury had evidence that petitioner was a “pledge” to a street gang, that his brother-in-law was a member of that gang, and that petitioner committed assault in association with, and in support of, his brother-in-law. This evidence is sufficient *464to support a sentence enhancement pursuant to California Penal Code § 186.22(b), which applies to felonies committed “in association with any criminal street gang” and “with the specific intent to ... assist in any criminal conduct by gang members.” Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979).
2. Because we reach this conclusion even without according deference to the California Court of Appeal’s determination, we need not consider petitioner’s argument that 28 U.S.C. § 2254(d)’s standard of deference does not apply.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.